Citation Nr: 1817193	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  10-30 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a left foot disability. 


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to January 1976, which included service during the Vietnam Era. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Jurisdiction is presently, with the RO in Manchester, New Hampshire. 

In November 2012, the Veteran and his wife testified before the undersigned Veterans Law Judge at a Board videoconference hearing; a transcript has been associated with the claims file. 

In January 2017, the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

In January 2017, the Board remanded this matter to obtain treatment records from the Tripler Army Hospital, Marshfield Medical Building, and Chessler Army Hospital from October 1972 through January 1976.  January 2017 Board Decision.  In accordance with the Board's remand directives, the RO submitted a Request for Information through the Personnel Information Exchange System in October 2017 requesting treatment records from each of these facilities.  However, a review of the claims file reveals no response has been received to date.  Thus, it appears the RO prematurely certified the case back to the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order). 

As another matter, despite the fact additional VA treatment records, service personnel records, and service treatment records were associated with the claims file since the Board's January 2017 decision, the RO certified matter back to the Board without issuing a Supplemental Statement of the case re-adjudicating the claims.  38 C.F.R. § 19.37 (2017).

For the reasons above, the Board finds a remand is necessary for further development and readjudication.

Accordingly, the case is REMANDED for the following action:

1. Follow up on the October 2017 Request for Information for treatment records from the Tripler Army Hospital, Marshfield Medical Building, and Chessler Army Hospital from October 1972 through January 1976.  

If the records requested do not exist or further efforts to obtain them would be futile, make a formal finding to that effect and provide the Veteran and his representative with appropriate notice of the same.

2. Once the above request has been completed, to the extent possible, readjudicate the appeal and issue a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




